DETAILED ACTION
Claims 15-34 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 1 June 2021 are accepted.
Claim Objections
Claims 15, 22, and 29 are objected to because of the following informalities:
Claim 15 last clause recites “a eighth characteristic” which appears to be typographic error for “[[a]] an eighth characteristic.”
Claim 22 recites “an item of information concerning a description of a dose-response relationship of the active ingredient;.” The period at the end of this recitation appears to be typographic error.
Claim 29 recites “an item of information concerning a skin permeability of the active ingredient:” The colon at the end appears to be typographic error for a semicolon.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 22:
“input device configured to …” (No corresponding structure found!)
“computing unit configured to …” (No corresponding structure found!)
“output device configured to display” (No corresponding structure found!)
Claim 28:
“measuring device configured to …” (No corresponding structure found!)
Each “device” and “unit” is specifically excluded from being interpreted as software per se. See MPEP §2181(II)(B) fourth to last paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 limitations “input device configured to …”, “computing unit configured to …”, “output device configured to display”, and claim 28 limitation “measuring device configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification recites the same language as the claim limitations, but fails to link the corresponding device or units to corresponding structure for performing the recited functions of the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 23-28 are further rejected for depending from a rejected claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101 – Nonstatutory
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. See MPEP §2106.03.
Claim 34 is directed to “A computer-readable medium comprising: instructions that, ….” Computer-readable media can encompass non-statutory, transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. MPEP §2106.03; See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Examiner recommends amending the claim preamble to recite 'non-transitory' to overcome this rejection. See MPEP §2106.03 and 1351 OG 212 Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” (Feb. 23, 2010).
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 15 step 2A(i):
Here, strikethrough denotes limitations interpreted as “additional” limitations.Claim 15 recites:
15. A process for ascertaining a suitability of an active ingredient for transdermal or transmucosal application, the process comprising:
receiving an input from a user 
“Ascertaining” suitability is a recitation of making an evaluation, opinion, or judgment. Receiving input such as a name of an active ingredient correspond with making a mental observation.
Observations, evaluations, judgments, and opinions are examples of mental processes within the mental processes category of abstract ideas. See MPEP §2106.04(a)(2)(III).
Claim 15 further recites:

establishing a characteristic number for each individual characteristic of the plurality of characteristics 
…
wherein the plurality of characteristics comprises:
a first characteristic concerning a structural formula of the active ingredient;
a second characteristic concerning an acid strength of the active ingredient;
a third characteristic concerning a melting point of the active ingredient;
a fourth characteristic concerning a dose of the active ingredient;
a fifth characteristic concerning a skin irritation potential of the active ingredient;
a sixth characteristic concerning at least one of a water solubility and a fat solubility of the active ingredient;
a seventh characteristic concerning a skin permeability of the active ingredient; and
a eighth characteristic concerning a bioavailability of the active ingredient.
Deciding on characteristic numbers for each respective characteristic is a combination of a mental evaluation and a mathematical calculation to quantify the mental evaluation. The respective characteristics are just information. Establishing corresponding characteristic numbers falls within at least the mental process grouping of abstract ideas as the characteristic numbers are capable of being evaluated and established mentally or with the aid of pen and paper.
Claim 15 further recites:
calculating a weighted average of the characteristic numbers 

Calculating a weighted average is a mathematical calculation which falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2)(I)(B).
This falls within mental processes and mathematical concepts categories of abstract ideas. See MPEP §2106.04(a)(2).
Claim 15 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim 15 recites:
15. … via a user input device, 
acquiring a plurality of characteristics of the active ingredient from a database based on the name;
with a computing unit, … with the computing unit; and
displaying an assessed suitability of the active ingredient on an output device based on the weighted average;
The user input device, database, computing unit, and output device are recited at an extremely high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Furthermore, a generalized recitation of obtaining input data and displaying an output of an abstract idea are insignificant pre/post solution activity. See MPEP §2106.05(g). These limitations amount to a “necessary data gathering and outputting” recited at a high level of generality. Id.
Claim 15 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The recitations of obtaining data and outputting are recited at such a high level of generality that they cover every possible means for obtaining and outputting corresponding information. This level of generality for “data gathering” and “outputting” is recited in MPEP §2106.05(g)(3) itself. Furthermore, MPEP §2106.05(d)(II) recognizes the following examples of well understood, routine, and conventional activity:
“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”
“iii. Electronic recordkeeping”
“iv. Storing and retrieving information in memory”
“iv. Presenting offers and gathering statistics”
Each of these examples indicates a recitation of acquiring information from a database, recited at a high level of generality, is well understood, routine, and conventional.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
16. The process of claim 15, wherein:
the first characteristic is included in the weighted average at a weighting of 5% to 40%;
the second characteristic is included in the weighted average at a weighting of 2% to 20%;
the third characteristic is included in the weighted average at a weighting of 2% to 20%;
the fourth characteristic is included in the weighted average at a weighting of 5% to 40%;
the fifth characteristic is included in the weighted average at a weighting of 2% to 20%;
the sixth characteristic is included in the weighted average at a weighting of 2% to 20%;
the seventh characteristic is included in the weighted average at a weighting of 2% to 20%; and
the eighth characteristic is included in the weighted average at a weighting of 5% to 40%.
Specifying the weighting to be performed is identifying the particular mathematical calculation to perform. A recitation of a mathematical calculation falls within the mathematical concept grouping of abstract ideas.
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
17. The process of claim 15, wherein:
the first characteristic is included in the weighted average at a weighting of 10% to 30%;
the second characteristic is included in the weighted average at a weighting of 5% to 15%;
the third characteristic is included in the weighted average at a weighting of 5% to 15%;
the fourth characteristic is included in the weighted average at a weighting of 10% to 30%;
the fifth characteristic is included in the weighted average at a weighting of 5% to 15%;
the sixth characteristic is included in the weighted average at a weighting of 5% to 15%;
the seventh characteristic is included in the weighted average at a weighting of 5% to 15%; and
the eighth characteristic is included in the weighted average at a weighting of 10% to 30%.
Specifying the weighting to be performed is identifying the particular mathematical calculation to perform. A recitation of a mathematical calculation falls within the mathematical concept grouping of abstract ideas.
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 17 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 18 and 31 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 18 and 31 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
18. The process of claim 15, further comprising: measuring at least one of the characteristics with a measuring device.

31. The method according to claim 29, wherein the step of acquiring characteristics of the active ingredient comprises: determining at least one of the characteristics by at least one measuring device.
The high level recitation of “measuring device” fails to describe how the measuring is specifically performed. A high level recitation of data gathering is insignificant pre-solution activity. The recitation of “measuring device” fails to remove the claim from a recitation of data gathering at a high level of generality.
Claims 18 and 31 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The recitations of obtaining data and outputting are recited at such a high level of generality that they cover almost every possible means for obtaining and outputting corresponding information. This level of generality for “data gathering” and “outputting” is recited in MPEP §2106.05(g)(3) itself.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 19 and 20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 19 and 20 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
18. The process of claim 15, further comprising: measuring at least one of the characteristics with a measuring device.
19. The process of claim 18, wherein the measured characteristic comprises at least one characteristic selected from the group consisting of a molecular weight of the active ingredient, the acid strength of the active ingredient, the water solubility of the active ingredient, and the melting point of the active ingredient.
20. The process of claim 18, wherein the measuring device comprises a device for measuring the melting point of the active ingredient.
Claims 19 and 20 identifies what is measured but does not further detail how the corresponding characteristic is measured. The high level recitation of “measuring device” fails to describe how the measuring is specifically performed. A high level recitation of data gathering is insignificant pre-solution activity. The recitation of “measuring device” fails to remove the claim from a recitation of data gathering at a high level of generality.
Claims 19 and 20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The recitations of obtaining data and outputting are recited at such a high level of generality that they cover almost every possible means for obtaining and outputting corresponding information. This level of generality for “data gathering” and “outputting” is recited in MPEP §2106.05(g)(3) itself.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 21 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 21 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
21. The process of claim 18, wherein the measuring device comprises a spectral analysis device.
Use of the spectral measuring device to determine various input information of the active ingredient is mere data gathering. Mere data gathering is insignificant extra-solution activity. See MPEP §2106.05(g).
Claim 21 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
US patent 7,996,156 B2 Beger, et al. [herein “Beger”] column 2 provides background on using spectral data. Beger column 2 lines 12-15 teach “Qualitative spectral data-activity relationships (SDAR) and quantitative spectral data-activity relationships (QSDAR) are derived using spectral data as molecular descriptors.” Beger column 2 lines 21-40 further cite a variety of different additional references further lending evidence towards the conventional nature of using spectroscopy to identify molecular structure and chemical properties. See further Beger example 11 at columns 66-69 further discussing spectrometry. Beger column 68 lines 7-9 teach “Mass spectrometry can provide a measure of the size of a molecule, the size and identity of a molecule's structural subunits, and information regarding bond strengths.” Using spectrometry to determine the size corresponds with determining a molecular weight.
Accordingly, Beger provides the necessary Berkheimer evidence to establish the routine, well understood, and conventional nature of using spectral analysis to determine chemical properties.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 22 step 2A(i):
Here, strikethrough denotes limitations interpreted as “additional” limitations.Claim 22 recites:
22. A system for determining a suitability of an active ingredient for transdermal or transmucosal application, comprising:


“Determining” suitability is a recitation of making an evaluation, opinion, or judgment. Receiving input such as a name of an active ingredient correspond with making a mental observation.
Claim 22 recites:


…
wherein 
an item of information concerning a structural formula of the active ingredient;
an item of information concerning a molecular weight of the active ingredient; 
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient;
an item of information concerning a dose of the active ingredient;
an item of information concerning a skin irritation potential of the active ingredient;
at least one item of information concerning an indication of the active ingredient;
an item of information concerning a description of a dose-response relationship of the active ingredient;.
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient;
an item of information concerning a skin permeability of the active ingredient;
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.
Deciding on characteristic numbers for each respective characteristic is a combination of a mental evaluation and a mathematical calculation to quantify the mental evaluation. The respective characteristics are just information. Establishing corresponding characteristic numbers falls within at least the mental process grouping of abstract ideas as the characteristic numbers are capable of being evaluated and established mentally or with the aid of pen and paper.
Claim 22 recites:
wherein 
Forming a weighted average using numbers is a mathematical calculation which falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2)(I)(B).
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 22 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim 22 recites additional limitations:
22. …, comprising:
at least one input device configured to receive an input by a user…;
a database comprising data relating to the active ingredient;
a computing unit configured to …, while considering data input via the input device, the data stored in the database, or a combination of the two; and
an output device configured to display the assessed suitability;
…
the computing unit ….
The user input device, database, computing unit, and output device are recited at an extremely high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Furthermore, a generalized recitation of obtaining input data and displaying an output of an abstract idea are insignificant pre/post solution activity. See MPEP §2106.05(g). These limitations amount to a “necessary data gathering and outputting” recited at a high level of generality. See Id.
Claim 22 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The recitations of obtaining data and outputting are recited at such a high level of generality that they cover every possible means for obtaining and outputting corresponding information. This level of generality for “data gathering” and “outputting” is recited in MPEP §2106.05(g)(3) itself. Furthermore, MPEP §2106.05(d)(II) recognizes the following examples of well understood, routine, and conventional activity:
“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”
“iii. Electronic recordkeeping”
“iv. Storing and retrieving information in memory”
“iv. Presenting offers and gathering statistics”
Each of these examples indicates a recitation of a database and receiving data, recited at a high level of generality, is well understood, routine, and conventional.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 23 and 30 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
23. The system according to claim 22, wherein the computing unit is configured to establish characteristic numbers while considering in each case at least one item of information selected from the group consisting of:
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient;
an item of information concerning a skin permeability of the active ingredient;
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.

30. The method according to claim 29, wherein the characteristics of the active ingredient comprise at least one item of information selected from the group consisting of:
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient;
an item of information concerning a skin permeability of the active ingredient;
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.
Considering different information when “assessing the suitability” remains a recitation of a mental process. Considering information is part of making a mental process evaluation.
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 23 and 30 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 23 and 30 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 24 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
24. The system of claim 22, wherein at least some of the characteristic numbers are a selection of whole numbers or of numbers with a decimal place.
The use specifically of whole or fractional numbers are still numbers. The calculated weighted average remains a mathematical calculation and a recitation of an abstract idea.
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 24 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 24 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 25 and 26 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
25. The system of claim 22, wherein the computing unit is configured, when assessing the suitability of the active ingredient, to take into consideration at least one item of information selected from the group consisting of:
the item of information or characteristic number concerning the structural formula of the active ingredient; and
the item of information or characteristic number concerning the dose, where the dose has at least 5% and at most 40% of the active ingredient.
26. The system of claim 22, wherein the computing unit is configured, when assessing the suitability of the active ingredient, to take into consideration at least one item of information selected from the group consisting of:
the item of information or characteristic number concerning the acid strength of the active ingredient;
the item of information or characteristic number concerning the melting point of the active ingredient; and
the item of information concerning the skin irritation potential of the active ingredient.
Considering different information when “assessing the suitability” remains a recitation of a mental process. Considering information is part of making a mental process evaluation.
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 25 and 26 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 25 and 26 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 27 and 32 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
Here, strikethrough denotes limitations interpreted as “additional” limitations.
The claim(s) recite:
27. The system of claim 22, wherein 
at least one item of information selected from the group consisting of:
an item of information concerning a structural formula of the active ingredient;
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient; and
an item of information concerning a dose of the active ingredient.

32. The method according to claim 29, further comprising: reading out, 
an item of information concerning a structural formula of the active ingredient;
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient; and
an item of information concerning a dose.
Deciding on characteristic numbers for each respective characteristic is a combination of a mental evaluation and a mathematical calculation to quantify the mental evaluation. The respective characteristics are just information. Establishing corresponding characteristic numbers falls within at least the mental process grouping of abstract ideas as the characteristic numbers are capable of being evaluated and established mentally or with the aid of pen and paper.
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 27 and 32 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
wherein the database stores mapping tables for mapping.
The database and mapping tables are recited at an extremely high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Claims 27 and 32 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The recitations of obtaining data and outputting are recited at such a high level of generality that they cover every possible means for obtaining and outputting corresponding information. This level of generality for “data gathering” and “outputting” is recited in MPEP §2106.05(g)(3) itself. Furthermore, MPEP §2106.05(d)(II) recognizes the following examples of well understood, routine, and conventional activity:
“i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”
“iii. Electronic recordkeeping”
“iv. Storing and retrieving information in memory”
“iv. Presenting offers and gathering statistics”
Each of these examples indicates a recitation of acquiring information from a database, recited at a high level of generality, is well understood, routine, and conventional.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 28 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 28 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
28. The system of claim 22, further comprising: at least one measuring device configured to determine a molecular weight, an acid strength, a water solubility, a melting point, or a combination thereof, of the active ingredient.
Use of the measuring device to determine various input information of the active ingredient is mere data gathering. Mere data gathering is insignificant extra-solution activity. See MPEP §2106.05(g).
Claim 28 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
For example, a spectrometer is a measuring device. US patent 7,996,156 B2 Beger, et al. [herein “Beger”] column 2 provides background on using spectral data. Beger column 2 lines 12-15 teach “Qualitative spectral data-activity relationships (SDAR) and quantitative spectral data-activity relationships (QSDAR) are derived using spectral data as molecular descriptors.” Beger column 2 lines 21-40 further cite a variety of different additional references further lending evidence towards the conventional nature of using spectroscopy to identify molecular structure and chemical properties. See further Beger example 11 at columns 66-69 further discussing spectrometry. Beger column 68 lines 7-9 teach “Mass spectrometry can provide a measure of the size of a molecule, the size and identity of a molecule's structural subunits, and information regarding bond strengths.” Using spectrometry to determine the size corresponds with determining a molecular weight.
Accordingly, Beger provides the necessary Berkheimer evidence to establish the routine, well understood, and conventional nature of using spectral analysis to determine chemical properties.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 29 step 2A(i):
Here, strikethrough denotes limitations interpreted as “additional” limitations.
Claim 29 recites:
29. A method for determining a suitability of an active ingredient for transdermal or transmucosal application, comprising the steps:
acquiring characteristics of the active ingredient based on an input by a user of at least a name of the active ingredient;
“Determining” suitability is a recitation of making an evaluation, opinion, or judgment. Receiving input such as a name of an active ingredient correspond with making a mental observation. A user determining a name of an active ingredient to consider can be performed mentally or with the aid of pen and paper.
Claim 29 recites:
establishing characteristic numbers in each case for the characteristics of the active ingredient;
…
wherein the characteristics of the active ingredient comprise at least one item of information selected from the group consisting of:
an item of information concerning a structural formula of the active ingredient;
an item of information concerning a molecular weight of the active ingredient:
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient;
an item of information concerning a dose of the active ingredient;
an item of information concerning a skin irritation potential of the active ingredient;
an item of information concerning an indication of the active ingredient;
an item of information concerning a description of a dose-response relationship of the active ingredient;
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient; and
an item of information concerning a skin permeability of the active ingredient:
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.
Deciding on characteristic numbers for each respective characteristic is a combination of a mental evaluation and a mathematical calculation to quantify the mental evaluation. The respective characteristics are just information. Establishing corresponding characteristic numbers falls within at least the mental process grouping of abstract ideas as the characteristic numbers are capable of being evaluated and established mentally or with the aid of pen and paper.
Claim 29 recites:
calculating a weighted average via the characteristic numbers; and

Here, strikethrough denotes limitations interpreted as “additional” limitations.
Forming a weighted average using numbers is a mathematical calculation which falls within the mathematical concept grouping of abstract ideas. See MPEP §2106.04(a)(2)(I)(B).
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 29 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
displaying an assessed suitability of the active ingredient using the weighted average;
Furthermore, a generalized recitation of displaying an output of an abstract idea is insignificant post solution activity. See MPEP §2106.05(g). These limitations amount to an “outputting” recited at a high level of generality. See Id.
Claim 29 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The recitations of displaying/outputting are recited at such a high level of generality that they cover every possible means for outputting the corresponding information. This level of generality for “outputting” is recited in MPEP §2106.05(g)(3) itself.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 33 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
33. The method according to claim 29, further comprising: comparing the weighted average with a threshold value, where the active ingredient is determined as suitable and indicated for transdermal or transmucosal application if the weighted average is greater than the threshold value.
Comparing a numerical value with another numerical threshold value in order to make a determination of suitability is a combination of a mathematical comparison and a mental evaluation on whether or not the result is suitable. This recitation is both a recitation of a mental process and mathematical concept.
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 33 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 33 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 34 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mental processes and mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 34 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
34. A computer-readable medium comprising: instructions that, when carried out by a computer, implement the method according to claim 29.
The computer-readable medium and instructions are recited at an extremely high level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”).
Claim 34 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim 34 step 2B is interpreted the same as step 2A(ii) above because limitations interpreted as merely adding a genetic computer or instructions to apply an abstract idea on a computer do not require further Berkheimer evidence.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Waterbeemd, H. & Gifford, E. “ADMET In Silico Modelling: Towards Prediction Paradise?” Nature Reviews Drug Discovery, vol. 2, pp. 192-204 (2003) [herein “Waterbeemd”] in view of US patent 6,542,858 B1 Grass, et al. [herein “Grass”], Yager, R. “On Ordered Weighted Averaging Aggregation Operators in Multicriteria Decisionmaking” IEEE Transactions on Systems, Man, & Cybernetics, vol. 18, no. 1 (1988) [herein “Yager”], and Chandrashekar, N.S., & Shobha Rani, R.H. “Physicochemical and Pharmacokinetic Parameters in Drug Selection and Loading for Transdermal Drug Delivery” Indian J. Pharmaceutical Sciences, pp. 94-96 (2008) [herein “Chandrashekar”].
Claim 15 recites “15. A process for ascertaining a suitability of an active ingredient for transdermal or transmucosal application.” Waterbeemd page 194 right column section heading “prediction of physicochemical properties.” Waterbeemd page 195 right column section heading “Prediction of ADME and related properties.” Waterbeemd page 199 left column second paragraph discloses “Dermal and ocular penetration” as a respective ADME related property for prediction. Determining dermal and ocular penetration is determining a suitability for transdermal or ocular application.
Waterbeemd page 192 abstract last sentence discloses “Here, we describe how in silico approaches will further increase our ability to predict and model the most relevant pharmacokinetic, metabolic and toxicity endpoints, thereby accelerating the drug discovery process.” Accelerating the drug discovery process with predicting respective properties is determining a suitability of an active ingredient.
Claim 15 further recites “the process comprising: receiving an input from a user via a user input device, the input comprising at least a name of the active ingredient; acquiring a plurality of characteristics of the active ingredient from a database based on the name.” Waterbeemd page 195 box 2 discloses “Clearly, larger databases of marketed drugs are required to establish more robust models to predict various ADME properties, including drug–drug interactions. Several published ADME data sets are available for data modelling.” Databases and data sets of drugs for ADME properties are databases comprising data related to the respectively named active ingredients.
Grass column 5 lines 51-53 teach “receiving through the input/output system data comprising dose, permeability and solubility data of a compound of interest.” Grass column 36 line 38-39 teaches “various input data.”
Claim 15 further recites “establishing a characteristic number for each individual characteristic of the plurality of characteristics with a computing unit, thereby establishing a plurality of characteristic numbers.” Waterbeemd throughout teaches a plurality of properties/criteria. See respective section headings: Lipophilicity (page 194), solubility, pKa, Hydrogen bonding, Permeability, Absorption (page 195), Bioavailability (page 196), blood-brain barrier penetration, Transporters (page 197), Dermal and ocular penetration, Plasma-protein binding, Volume of distribution, Clearance, Half-life (page 199), pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships, Metabolism (page 200), and toxicity (page 201).
Waterbeemd and Grass does not explicitly disclose a weighted average of characteristic numbers; however, in analogous art of multicriteria decision making, Yager abstract teaches “an Ordered Weighted Aggregation (OWA).” Yager title teaches “Multicriteria Decisionmaking.” Yager page 184 right column last paragraph teaches “a mapping F from” n criteria to “[0,1]” and “a weighting vector W.” The respective weights correspond to a plurality of characteristic numbers. OWA is a weighted averaging.
The Examiner notes, in regard to the characteristic numbers, that it is mathematically equivalent to calculate for a value                         
                            2
                            ×
                            0.25
                        
                     as compared to                         
                            1
                            ×
                            0.5
                        
                     with appropriate normalization. Any characteristic numbers ranges outside of the range [0,1] can be absorbed by the corresponding weight with corresponding normalization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, and Yager. One having ordinary skill in the art would have found it motivated to use multicriteria decisionmaking into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “aggregating criteria functions [taught by Waterbeemd] to form overall decision functions.” See Yager page 183 left column first sentence.
Claim 15 further recites “calculating a weighted average of the characteristic numbers with the computing unit.” Waterbeemd and Grass does not explicitly disclose a weighted average of characteristic numbers; however, in analogous art of multicriteria decision making, Yager abstract teaches “an Ordered Weighted Aggregation (OWA).” Yager title teaches “Multicriteria Decisionmaking.” Yager page 184 right column last paragraph teaches “a mapping F from” n criteria to “[0,1]” and “a weighting vector W.” The respective weights correspond to a plurality of characteristic numbers. OWA is a weighted averaging.
The Examiner notes, in regard to the characteristic numbers, that it is mathematically equivalent to calculate for a value                         
                            2
                            ×
                            0.25
                        
                     as compared to                         
                            1
                            ×
                            0.5
                        
                     with appropriate normalization. Any characteristic numbers ranges outside of the range [0,1] can be absorbed by the corresponding weight with corresponding normalization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, and Yager. One having ordinary skill in the art would have found it motivated to use multicriteria decisionmaking into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “aggregating criteria functions [taught by Waterbeemd] to form overall decision functions.” See Yager page 183 left column first sentence.
Claim 15 further recites “and displaying an assessed suitability of the active ingredient on an output device based on the weighted average.” Waterbeemd does not explicitly disclose an output device to display the assessment; however, in analogous art of pharmacokinetic prediction modeling, Grass column 36 lines 4-5 teach “provides either, or both, a display or a printout of the [pharmacokinetic (PK)] parameters for a test compound.” Grass column 35 lines 43-45 teach “The user may then view, print, save and/or export then results using output functions, including printing of the I/O panel.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd and Grass. One having ordinary skill in the art would have found it motivated to use outputting results to a display or printout into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “predicting drug bioavailability and variability in humans that utilizes relatively straightforward input parameters.” See Grass column 4 lines 48-59.
Claim 15 further recites “wherein the plurality of characteristics comprises: a first characteristic concerning a structural formula of the active ingredient.” Waterbeemd page 193 right column second paragraph line 3 discloses “ADME parameters and molecular structure.”
Claim 15 further recites “wherein the plurality of characteristics comprises: …; a second characteristic concerning an acid strength of the active ingredient.” Waterbeemd page 195 left column last paragraph “pKa” corresponds with an acid strength.
Claim 15 further recites “wherein the plurality of characteristics comprises: …; a third characteristic concerning a melting point of the active ingredient.” Waterbeemd does not explicitly disclose melting point; however, in analogous art of drug selection for physicochemical and pharmacokinetic properties, Chandrashekar page 94 right column second paragraph discloses Physiochemical factors such as solubility, crystallinity, molecular weight <400, polarity, melting point <200, partition coefficient Log P (octanol-water) between -1.0 to 4 must be considered.” Chandrashekar page 95 table 1 “Factors to be considered for transdermal dose calculation” teaches “melting point” as the last bullet item under the “physiochemical” column.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, Yager, and Chandrashekar. One having ordinary skill in the art would have found motivation to use melting point into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of considering “the important factors to be considered for deciding its suitability of drug for delivery by transdermal route.” See Chandrashekar abstract.
Claim 15 further recites “wherein the plurality of characteristics comprises: …; a fourth characteristic concerning a dose of the active ingredient.” Waterbeemd page 193 right column second paragraph disclose “information about dose size and dose frequency.” Dose size and dose frequency are characteristics concerning dose.
Furthermore, Waterbeemd page 194 left column box 1 first bullet item discloses “Volume of distribution (Vd)” which is related to dose according to the equation “                        
                            
                                
                                    V
                                
                                
                                    d
                                
                            
                            =
                            
                                
                                    Dose
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    .” Because the volume of distribution is related to the dose, the volume of distribution is another characteristic concerning a dose.
Claim 15 further recites “wherein the plurality of characteristics comprises: …; a fifth characteristic concerning a skin irritation potential of the active ingredient.” Waterbeemd page 201 right column line 5 teaches “irritation” which corresponds to a skin irritation potential.
Claim 15 further recites “wherein the plurality of characteristics comprises: …; a sixth characteristic concerning at least one of a water solubility and a fat solubility of the active ingredient.” Waterbeemd page 194 right column fifth paragraph section “Lipophilicity” teaches “lipophilicity” and “aqueous solubility.” Lipophilicity is a fat solubility. Aqueous solubility is a water solubility. See further Waterbeemd page 195 left column section “solubility.”
Claim 15 further recites “wherein the plurality of characteristics comprises: …; a seventh characteristic concerning a skin permeability of the active ingredient.” Waterbeemd page 199 left column second paragraph section “Dermal and ocular penetration” corresponds to a skin permeability. Dermal penetration is a skin permeability.
Claim 15 further recites “wherein the plurality of characteristics comprises: …; and a eighth characteristic concerning a bioavailability of the active ingredient.” Waterbeemd page 196 teaches “Bioavailability.”
Claim 16 further recites “16. The process of claim 15, wherein: the first characteristic is included in the weighted average at a weighting of 5% to 40%; the second characteristic is included in the weighted average at a weighting of 2% to 20%; the third characteristic is included in the weighted average at a weighting of 2% to 20%; the fourth characteristic is included in the weighted average at a weighting of 5% to 40%; the fifth characteristic is included in the weighted average at a weighting of 2% to 20%; the sixth characteristic is included in the weighted average at a weighting of 2% to 20%; the seventh characteristic is included in the weighted average at a weighting of 2% to 20%; and the eighth characteristic is included in the weighted average at a weighting of 5% to 40%.” This claim recites a plurality of ranges “weighting of 5% to 40%” and “weighting of 2% to 20%.” 
Regarding weighting to a specific range: MPEP §2144.05(II)(A)-(III)(A) states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. …. “…combination of percentages”
….
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.
Applicant has not demonstrated any criticality of the weighting range(s).
Claim 17 further recites “17. The process of claim 15, wherein: the first characteristic is included in the weighted average at a weighting of 10% to 30%; the second characteristic is included in the weighted average at a weighting of 5% to 15%; the third characteristic is included in the weighted average at a weighting of 5% to 15%; the fourth characteristic is included in the weighted average at a weighting of 10% to 30%; the fifth characteristic is included in the weighted average at a weighting of 5% to 15%; the sixth characteristic is included in the weighted average at a weighting of 5% to 15%; the seventh characteristic is included in the weighted average at a weighting of 5% to 15%; and the eighth characteristic is included in the weighted average at a weighting of 10% to 30%.” This claim recites a plurality of ranges “weighting of 10% to 30%” and “weighting of 5% to 15%.” 
Regarding weighting to a specific range: MPEP §2144.05(II)(A)-(III)(A) states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. …. “…combination of percentages”
….
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.
Applicant has not demonstrated any criticality of the weighting range(s).
Claim 18 further recites “18. The process of claim 15, further comprising: measuring at least one of the characteristics with a measuring device.” Waterbeemd page 195 left column last paragraph discloses “rapid measurement of pKa values.” Measuring a pKa value is measuring an acid strength. The device used to take this rapid measurement of pKa value is a measurement device.
Furthermore, Waterbeemd page 194 right column fifth paragraph “Lipophilicity” last sentence discloses “the measurement of solubility and lipophilicity, as well as ionization constants affecting these two properties, has been automated and integrated in the high-throughput drug discovery paradigm.” Measurement of solubility is a measuring of a water solubility. See further Waterbeemd page 195 left column “solubility” section line 5 (“measurement of this property”).
Claim 19 further recites “19. The process of claim 18, wherein the measured characteristic comprises at least one characteristic selected from the group consisting of a molecular weight of the active ingredient, the acid strength of the active ingredient, the water solubility of the active ingredient, and the melting point of the active ingredient.” From the above list of alternatives the Examiner is selecting “measuring device configured to determine …, an acid strength.”
Waterbeemd page 195 left column last paragraph discloses “rapid measurement of pKa values.” Measuring a pKa value is measuring an acid strength.
Furthermore, Waterbeemd page 194 right column fifth paragraph “Lipophilicity” last sentence discloses “the measurement of solubility and lipophilicity, as well as ionization constants affecting these two properties, has been automated and integrated in the high-throughput drug discovery paradigm.” Measurement of solubility is a measuring of a water solubility. See further Waterbeemd page 195 left column “solubility” section line 5 (“measurement of this property”).
Claim 20 further recites “20. The process of claim 18, wherein the measuring device comprises a device for measuring the melting point of the active ingredient.” Waterbeemd page 195 left column last paragraph discloses “rapid measurement of pKa values.” Measuring a pKa value is measuring an acid strength. The device used to take this rapid measurement of pKa value is a measurement device.
Furthermore, Waterbeemd page 194 right column fifth paragraph “Lipophilicity” last sentence discloses “the measurement of solubility and lipophilicity, as well as ionization constants affecting these two properties, has been automated and integrated in the high-throughput drug discovery paradigm.” Measurement of solubility is a measuring of a water solubility. See further Waterbeemd page 195 left column “solubility” section line 5 (“measurement of this property”).
Thus Waterbeemd teaches measuring various properties, but Waterbeemd does not explicitly disclose melting point. However, in analogous art of drug selection for physicochemical and pharmacokinetic properties, Chandrashekar page 94 right column second paragraph discloses Physiochemical factors such as solubility, crystallinity, molecular weight <400, polarity, melting point <200, partition coefficient Log P (octanol-water) between -1.0 to 4 must be considered.” Chandrashekar page 95 table 1 “Factors to be considered for transdermal dose calculation” teaches “melting point” as the last bullet item under the “physiochemical” column.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, Yager, and Chandrashekar. One having ordinary skill in the art would have found motivation to use melting point into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of considering “the important factors to be considered for deciding its suitability of drug for delivery by transdermal route.” See Chandrashekar abstract.
Whatever device(s) are/were used to determine the melting point are corresponding devices for measuring the melting point.
Dependent Claims 21
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Waterbeemd, Grass, Yager, and Chandrashekar as applied to claim 18 above, and further in view of US patent 7,996,156 B2 Beger, et al. [herein “Beger”].
Claim 21 further recites “21. The process of claim 18, wherein the measuring device comprises a spectral analysis device.” Waterbeemd does not explicitly disclose measuring with a spectral analysis device; however, in analogous art of predicting biological, chemical and physical properties of molecules, Beger column 2 provides background on using spectral data. Beger column 2 lines 12-15 teach “Qualitative spectral data-activity relationships (SDAR) and quantitative spectral data-activity relationships (QSDAR) are derived using spectral data as molecular descriptors.” Beger column 2 lines 21-40 further cite a variety of different additional references further lending evidence towards the conventional nature of using spectroscopy to identify molecular structure and chemical properties. See further Beger example 11 at columns 66-69 further discussing spectrometry. Beger column 68 lines 7-9 teach “Mass spectrometry can provide a measure of the size of a molecule, the size and identity of a molecule's structural subunits, and information regarding bond strengths.” Using spectrometry to determine the size corresponds with determining a molecular weight.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, Yager, Chandrashekar, and Beger. One having ordinary skill in the art would have found motivation to use spectrometry to measure properties into the system of ADMET in silico modeling compounds in drug development because spectroscopy is an art recognized method suitable for measuring important molecular properties. See Beger column 2 and Beger columns 66-69. Art recognition of suitability for an intended purpose supports a combination of references in a 103 rejection. See MPEP §2144.06.
Claims 22-34
Claims 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Waterbeemd, H. & Gifford, E. “ADMET In Silico Modelling: Towards Prediction Paradise?” Nature Reviews Drug Discovery, vol. 2, pp. 192-204 (2003) [herein “Waterbeemd”] in view of US patent 6,542,858 B1 Grass, et al. [herein “Grass”] and Yager, R. “On Ordered Weighted Averaging Aggregation Operators in Multicriteria Decisionmaking” IEEE Transactions on Systems, Man, & Cybernetics, vol. 18, no. 1 (1988) [herein “Yager”].
Claim 22 recites “22. A system for determining a suitability of an active ingredient for transdermal or transmucosal application.” Waterbeemd page 194 right column section heading “prediction of physicochemical properties.” Waterbeemd page 195 right column section heading “Prediction of ADME and related properties.” Waterbeemd page 199 left column second paragraph discloses “Dermal and ocular penetration” as a respective ADME related property for prediction. Determining dermal and ocular penetration is determining a suitability for transdermal or ocular application.
Waterbeemd page 192 abstract last sentence discloses “Here, we describe how in silico approaches will further increase our ability to predict and model the most relevant pharmacokinetic, metabolic and toxicity endpoints, thereby accelerating the drug discovery process.” Accelerating the drug discovery process with predicting respective properties is determining a suitability of an active ingredient.
Claim 22 further recites “comprising: at least one input device configured to receive an input by a user of at least a name of the active ingredient; a database comprising data relating to the active ingredient.” Waterbeemd page 195 box 2 discloses “Clearly, larger databases of marketed drugs are required to establish more robust models to predict various ADME properties, including drug–drug interactions. Several published ADME data sets are available for data modelling.” Databases and data sets of drugs for ADME properties are databases comprising data related to the respectively named active ingredients.
Grass column 5 lines 51-53 teach “receiving through the input/output system data comprising dose, permeability and solubility data of a compound of interest.” Grass column 36 line 38-39 teaches “various input data.”
Claim 22 further recites “a computing unit configured to assess a suitability of the active ingredient for transdermal or transmucosal application, while considering data input via the input device, the data stored in the database, or a combination of the two.” Waterbeemd page 199 left column second paragraph lines 8-15 disclose:
The existing transdermal models are typically a function of the octanol/water partition coefficient and terms that have been associated with aqueous solubility, including hydrogen-bonding parameters, molecular weight and molecular flexibility. Commercial models for the prediction of solute-permeation rates through the skin are available.
Transdermal modeling in consideration of the above properties is assessing a suitability for transdermal application while considering at least data of the database.
Grass column 5 lines 51-53 teach “receiving through the input/output system data comprising dose, permeability and solubility data of a compound of interest.” Grass column 36 line 38-39 teaches “various input data.”
Claim 22 further recites “and an output device configured to display the assessed suitability.” Waterbeemd does not explicitly disclose an output device to display the assessment; however, in analogous art of pharmacokinetic prediction modeling, Grass column 36 lines 4-5 teach “provides either, or both, a display or a printout of the [pharmacokinetic (PK)] parameters for a test compound.” Grass column 35 lines 43-45 teach “The user may then view, print, save and/or export then results using output functions, including printing of the I/O panel.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd and Grass. One having ordinary skill in the art would have found it motivated to use outputting results to a display or printout into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “predicting drug bioavailability and variability in humans that utilizes relatively straightforward input parameters.” See Grass column 4 lines 48-59.
Claim 22 further recites “wherein the computing unit is configured to form a weighted average using a plurality of characteristic numbers to assess the suitability.” Waterbeemd throughout teaches a plurality of properties/criteria. See respective section headings: Lipophilicity (page 194), solubility, pKa, Hydrogen bonding, Permeability, Absorption (page 195), Bioavailability (page 196), blood-brain barrier penetration, Transporters (page 197), Dermal and ocular penetration, Plasma-protein binding, Volume of distribution, Clearance, Half-life (page 199), pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships, Metabolism (page 200), and toxicity (page 201).
Waterbeemd and Grass does not explicitly disclose a weighted average of characteristic numbers; however, in analogous art of multicriteria decision making, Yager abstract teaches “an Ordered Weighted Aggregation (OWA).” Yager title teaches “Multicriteria Decisionmaking.” Yager page 184 right column last paragraph teaches “a mapping F from” n criteria to “[0,1]” and “a weighting vector W.” The respective weights correspond to a plurality of characteristic numbers. OWA is a weighted averaging.
The Examiner notes, in regard to the characteristic numbers, that it is mathematically equivalent to calculate for a value                 
                    2
                    ×
                    0.25
                
             as compared to                 
                    1
                    ×
                    0.5
                
             with appropriate normalization. Any characteristic numbers ranges outside of the range [0,1] can be absorbed by the corresponding weight with corresponding normalization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, and Yager. One having ordinary skill in the art would have found it motivated to use multicriteria decisionmaking into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “aggregating criteria functions [taught by Waterbeemd] to form overall decision functions.” See Yager page 183 left column first sentence.
Claim 22 further recites “and wherein the computing unit is configured to establish the characteristic numbers while considering in each case at least one item of information selected from the group consisting of:
an item of information concerning a structural formula of the active ingredient;
an item of information concerning a molecular weight of the active ingredient;
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient;
an item of information concerning a dose of the active ingredient;
an item of information concerning a skin irritation potential of the active ingredient;
at least one item of information concerning an indication of the active ingredient;
an item of information concerning a description of a dose-response relationship of the active ingredient;.
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient;
an item of information concerning a skin permeability of the active ingredient;
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.” 
From the above list of alternatives the Examiner is selecting “an item of information concerning a bioavailability of the active ingredient.”
Waterbeemd page 196 teaches “Bioavailability.”
Furthermore, Waterbeemd throughout teaches a plurality of properties/criteria. See respective section headings: Lipophilicity (page 194), solubility, pKa, Hydrogen bonding, Permeability, Absorption (page 195), Bioavailability (page 196), blood-brain barrier penetration, Transporters (page 197), Dermal and ocular penetration, Plasma-protein binding, Volume of distribution, Clearance, Half-life (page 199), pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships, Metabolism (page 200), and toxicity (page 201). Waterbeemd page 193 right column second paragraph line 3 discloses “ADME parameters and molecular structure.”
Furthermore, half-life (Waterbeemd page 199) corresponds to a half-life period; Lipophilicity (Waterbeemd page 194) corresponds to a fat solubility; “pKa” (Waterbeemd page 195 left column last paragraph) corresponds with an acid strength; Solubility (Waterbeemd page 915 left column) corresponds to a water solubility; Dermal and ocular penetration (Waterbeemd page 199) corresponds to a skin permeability; Waterbeemd page 201 right column line 5 teaches “irritation” which corresponds to a skin irritation potential; pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships (Waterbeemd page 200) corresponds to a dose-response relationship.
Claim 23 further recites “23. The system according to claim 22, wherein the computing unit is configured to establish characteristic numbers while considering in each case at least one item of information selected from the group consisting of:
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient;
an item of information concerning a skin permeability of the active ingredient;
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.” 
From the above list of alternatives the Examiner is selecting “an item of information concerning a bioavailability of the active ingredient.”
Waterbeemd page 196 teaches “Bioavailability.”
Claim 24 further recites “24. The system of claim 22, wherein at least some of the characteristic numbers are a selection of whole numbers or of numbers with a decimal place.” Waterbeemd and Grass does not explicitly disclose a weighted average of characteristic numbers; however, in analogous art of multicriteria decision making, Yager abstract teaches “an Ordered Weighted Aggregation (OWA).” Yager title teaches “Multicriteria Decisionmaking.” Yager page 184 right column last paragraph teaches “a mapping F from” n criteria to “[0,1]” and “a weighting vector W.” The respective weights correspond to a plurality of characteristic numbers. OWA is a weighted averaging. Numbers in the range [0,1] correspond to numbers with decimal places.
The Examiner notes, in regard to the characteristic numbers, that it is mathematically equivalent to calculate for a value                 
                    2
                    ×
                    0.25
                
             as compared to                 
                    1
                    ×
                    0.5
                
             with appropriate normalization. Any characteristic numbers ranges outside of the range [0,1] can be absorbed by the corresponding weight with corresponding normalization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, and Yager. One having ordinary skill in the art would have found it motivated to use multicriteria decisionmaking into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “aggregating criteria functions [taught by Waterbeemd] to form overall decision functions.” See Yager page 183 left column first sentence.
Claim 25 further recites “25. The system of claim 22, wherein the computing unit is configured, when assessing the suitability of the active ingredient, to take into consideration at least one item of information selected from the group consisting of:
the item of information or characteristic number concerning the structural formula of the active ingredient; and
the item of information or characteristic number concerning the dose, where the dose has at least 5% and at most 40% of the active ingredient.” 
From the above list of alternatives the Examiner is selecting “the dose, where the dose has at least 5% and at most 40% of the active ingredient.”
Regarding “at least 5% and at most 40%”: MPEP §2144.05(II)(A)-(III)(A) states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ….
….
Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.
Applicant has not demonstrated any criticality of the 5%-40% concentration range. Indeed, the Specification does not even discuss concentration.
Accordingly, the Examiner finds that a concentration between 5%-40% active ingredient is just a matter of routine optimization and is therefore legally obvious. See MPEP §2144.05(II). Furthermore, Waterbeemd page 200 left column second and third paragraphs teach “pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships (PK) and concentration–effect relationships (PD).” It is a matter of routine optimization to optimize the dose-concentration-effects of the pharmacokinetic/pharmacodynamics. Waterbeemd page 202 figure 4 caption disclose “models for ADME properties, such as …, its required dose and toxicity potential.” Modeling the required dose is optimizing the dose according to the respective dose-concentration-effects relationships. Thus, it is obvious to discover through routine experimentation the required dose and corresponding concentration(s). See MPEP 2144.05(II).
Furthermore, Waterbeemd page 193 right column second paragraph line 3 discloses “ADME parameters and molecular structure.” The molecular structure is the structural formula.
Claim 26 further recites “26. The system of claim 22, wherein the computing unit is configured, when assessing the suitability of the active ingredient, to take into consideration at least one item of information selected from the group consisting of:
the item of information or characteristic number concerning the acid strength of the active ingredient;
the item of information or characteristic number concerning the melting point of the active ingredient; and
the item of information concerning the skin irritation potential of the active ingredient.” 
From the above list of alternatives the Examiner is selecting “the item of information concerning the skin irritation potential of the active ingredient.”
Waterbeemd page 201 right column line 5 teaches “irritation” which corresponds to a skin irritation potential. Waterbeemd page 199 left column second paragraph discloses “Dermal and ocular penetration.”
Furthermore, Waterbeemd page 195 left column last paragraph “pKa” corresponds with an acid strength.
Claim 27 further recites “27. The system of claim 22, wherein the database stores mapping tables for mapping, onto in each case at least one characteristic number, at least one item of information selected from the group consisting of:
an item of information concerning a structural formula of the active ingredient;
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient; and
an item of information concerning a dose of the active ingredient.” 
From the above list of alternatives the Examiner is selecting “an item of information concerning a structural formula of the active ingredient.”
Waterbeemd page 193 right column second paragraph line 3 discloses “ADME parameters and molecular structure.” The molecular structure is the structural formula.
Furthermore, Waterbeemd page 195 left column last paragraph “pKa” corresponds with an acid strength. Waterbeemd page 193 right column second paragraph disclose “information about dose size and dose frequency.” Dose size and dose frequency are characteristics concerning dose. Waterbeemd page 194 left column box 1 first bullet item discloses “Volume of distribution (Vd)” which is related to dose according to the equation “                
                    
                        
                            V
                        
                        
                            d
                        
                    
                    =
                    
                        
                            Dose
                        
                        
                            
                                
                                    C
                                
                                
                                    0
                                
                            
                        
                    
                
            .” Because the volume of distribution is related to the dose, the volume of distribution is another characteristic concerning a dose.
Claim 28 further recites “28. The system of claim 22, further comprising: at least one measuring device configured to determine a molecular weight, an acid strength, a water solubility, a melting point, or a combination thereof, of the active ingredient.” From the above list of alternatives the Examiner is selecting “measuring device configured to determine …, an acid strength.”
Waterbeemd page 195 left column last paragraph discloses “rapid measurement of pKa values.” Measuring a pKa value is measuring an acid strength.
Furthermore, Waterbeemd page 194 right column fifth paragraph “Lipophilicity” last sentence discloses “the measurement of solubility and lipophilicity, as well as ionization constants affecting these two properties, has been automated and integrated in the high-throughput drug discovery paradigm.” Measurement of solubility is a measuring of a water solubility. See further Waterbeemd page 195 left column “solubility” section line 5 (“measurement of this property”).
Claim 29 recites “29. A method for determining a suitability of an active ingredient for transdermal or transmucosal application.” Waterbeemd page 194 right column section heading “prediction of physicochemical properties.” Waterbeemd page 195 right column section heading “Prediction of ADME and related properties.” Waterbeemd page 199 left column second paragraph discloses “Dermal and ocular penetration” as a respective ADME related property for prediction. Determining dermal and ocular penetration is determining a suitability for transdermal or ocular application.
Waterbeemd page 192 abstract last sentence discloses “Here, we describe how in silico approaches will further increase our ability to predict and model the most relevant pharmacokinetic, metabolic and toxicity endpoints, thereby accelerating the drug discovery process.” Accelerating the drug discovery process with predicting respective properties is determining a suitability of an active ingredient.
Claim 29 further recites “comprising the steps: acquiring characteristics of the active ingredient based on an input by a user of at least a name of the active ingredient.” Waterbeemd page 195 box 2 discloses “Clearly, larger databases of marketed drugs are required to establish more robust models to predict various ADME properties, including drug–drug interactions. Several published ADME data sets are available for data modelling.” Databases and data sets of drugs for ADME properties are databases comprising data related to the respectively named active ingredients.
Claim 29 further recites “establishing characteristic numbers in each case for the characteristics of the active ingredient; calculating a weighted average via the characteristic numbers.” Waterbeemd throughout teaches a plurality of properties/criteria. See respective section headings: Lipophilicity (page 194), solubility, pKa, Hydrogen bonding, Permeability, Absorption (page 195), Bioavailability (page 196), blood-brain barrier penetration, Transporters (page 197), Dermal and ocular penetration, Plasma-protein binding, Volume of distribution, Clearance, Half-life (page 199), pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships, Metabolism (page 200), and toxicity (page 201).
Waterbeemd and Grass does not explicitly disclose a weighted average of characteristic numbers; however, in analogous art of multicriteria decision making, Yager abstract teaches “an Ordered Weighted Aggregation (OWA).” Yager title teaches “Multicriteria Decisionmaking.” Yager page 184 right column last paragraph teaches “a mapping F from” n criteria to “[0,1]” and “a weighting vector W.” The respective weights correspond to a plurality of characteristic numbers. OWA is a weighted averaging.
The Examiner notes, in regard to the characteristic numbers, that it is mathematically equivalent to calculate for a value                 
                    2
                    ×
                    0.25
                
             as compared to                 
                    1
                    ×
                    0.5
                
             with appropriate normalization. Any characteristic numbers ranges outside of the range [0,1] can be absorbed by the corresponding weight with corresponding normalization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, and Yager. One having ordinary skill in the art would have found it motivated to use multicriteria decisionmaking into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “aggregating criteria functions [taught by Waterbeemd] to form overall decision functions.” See Yager page 183 left column first sentence.
Claim 29 further recites “and displaying an assessed suitability of the active ingredient using the weighted average.” Waterbeemd does not explicitly disclose an output device to display the assessment; however, in analogous art of pharmacokinetic prediction modeling, Grass column 36 lines 4-5 teach “provides either, or both, a display or a printout of the [pharmacokinetic (PK)] parameters for a test compound.” Grass column 35 lines 43-45 teach “The user may then view, print, save and/or export then results using output functions, including printing of the I/O panel.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd and Grass. One having ordinary skill in the art would have found it motivated to use outputting results to a display or printout into the system of ADMET in silico modeling compounds in drug development for the advantageous purpose of “predicting drug bioavailability and variability in humans that utilizes relatively straightforward input parameters.” See Grass column 4 lines 48-59.
Claim 29 further recites “wherein the characteristics of the active ingredient comprise at least one item of information selected from the group consisting of:
an item of information concerning a structural formula of the active ingredient;
an item of information concerning a molecular weight of the active ingredient:
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient;
an item of information concerning a dose of the active ingredient;
an item of information concerning a skin irritation potential of the active ingredient;
an item of information concerning an indication of the active ingredient;
an item of information concerning a description of a dose-response relationship of the active ingredient;
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient; and
an item of information concerning a skin permeability of the active ingredient:
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.” 
From the above list of alternatives the Examiner is selecting “an item of information concerning a bioavailability of the active ingredient.”
Waterbeemd page 196 teaches “Bioavailability.”
Furthermore, Waterbeemd throughout teaches a plurality of properties/criteria. See respective section headings: Lipophilicity (page 194), solubility, pKa, Hydrogen bonding, Permeability, Absorption (page 195), Bioavailability (page 196), blood-brain barrier penetration, Transporters (page 197), Dermal and ocular penetration, Plasma-protein binding, Volume of distribution, Clearance, Half-life (page 199), pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships, Metabolism (page 200), and toxicity (page 201). Waterbeemd page 193 right column second paragraph line 3 discloses “ADME parameters and molecular structure.”
Furthermore, half-life (Waterbeemd page 199) corresponds to a half-life period; Lipophilicity (Waterbeemd page 194) corresponds to a fat solubility; “pKa” (Waterbeemd page 195 left column last paragraph) corresponds with an acid strength; Solubility (Waterbeemd page 915 left column) corresponds to a water solubility; Dermal and ocular penetration (Waterbeemd page 199) corresponds to a skin permeability; Waterbeemd page 201 right column line 5 teaches “irritation” which corresponds to a skin irritation potential; pharmacokinetic/pharmacodynamics (PK/PD)-modeling linking dose-concentration relationships (Waterbeemd page 200) corresponds to a dose-response relationship.
Claim 30 further recites “30. The method according to claim 29, wherein the characteristics of the active ingredient comprise at least one item of information selected from the group consisting of:
an item of information concerning a half-life period of the active ingredient;
an item of information concerning a water solubility, fat solubility, or both, of the active ingredient;
an item of information concerning a skin permeability of the active ingredient;
an item of information concerning a bioavailability of the active ingredient; and
an item of information concerning a metabolism of the active ingredient.”
From the above list of alternatives the Examiner is selecting “an item of information concerning a bioavailability of the active ingredient.”
Waterbeemd page 196 teaches “Bioavailability.”
Claim 31 further recites “31. The method according to claim 29, wherein the step of acquiring characteristics of the active ingredient comprises: determining at least one of the characteristics by at least one measuring device.” Waterbeemd page 195 left column last paragraph discloses “rapid measurement of pKa values.” Measuring a pKa value is measuring an acid strength. The device used to take this rapid measurement of pKa value is a measurement device.
Furthermore, Waterbeemd page 194 right column fifth paragraph “Lipophilicity” last sentence discloses “the measurement of solubility and lipophilicity, as well as ionization constants affecting these two properties, has been automated and integrated in the high-throughput drug discovery paradigm.” Measurement of solubility is a measuring of a water solubility. See further Waterbeemd page 195 left column “solubility” section line 5 (“measurement of this property”).
Claim 32 further recites “32. The method according to claim 29, further comprising: reading out, from a database, at least one characteristic number that is assigned to at least one item of information selected from the group consisting of:
an item of information concerning a structural formula of the active ingredient;
an item of information concerning an acid strength of the active ingredient;
an item of information concerning a melting point of the active ingredient; and
an item of information concerning a dose.” 
From the above list of alternatives the Examiner is selecting “an item of information concerning a structural formula of the active ingredient.”
Waterbeemd page 193 right column second paragraph line 3 discloses “ADME parameters and molecular structure.” The molecular structure is the structural formula.
Furthermore, Waterbeemd page 195 left column last paragraph “pKa” corresponds with an acid strength. Waterbeemd page 193 right column second paragraph disclose “information about dose size and dose frequency.” Dose size and dose frequency are characteristics concerning dose. Waterbeemd page 194 left column box 1 first bullet item discloses “Volume of distribution (Vd)” which is related to dose according to the equation “                
                    
                        
                            V
                        
                        
                            d
                        
                    
                    =
                    
                        
                            Dose
                        
                        
                            
                                
                                    C
                                
                                
                                    0
                                
                            
                        
                    
                
            .” Because the volume of distribution is related to the dose, the volume of distribution is another characteristic concerning a dose.
Claim 33 further recites “33. The method according to claim 29, further comprising: comparing the weighted average with a threshold value, where the active ingredient is determined as suitable and indicated for transdermal or transmucosal application if the weighted average is greater than the threshold value.” Waterbeemd and Grass does not explicitly disclose a weighted average of characteristic numbers; however, in analogous art of multicriteria decision making, Yager abstract teaches “an Ordered Weighted Aggregation (OWA).” Yager title teaches “Multicriteria Decisionmaking.” Yager page 184 right column last paragraph teaches “a mapping F from” n criteria to “[0,1]” and “a weighting vector W.” The respective weights correspond to a plurality of characteristic numbers. OWA is a weighted averaging.
The Examiner notes, in regard to the characteristic numbers, that it is mathematically equivalent to calculate for a value                 
                    2
                    ×
                    0.25
                
             as compared to                 
                    1
                    ×
                    0.5
                
             with appropriate normalization. Any characteristic numbers ranges outside of the range [0,1] can be absorbed by the corresponding weight with corresponding normalization.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Waterbeemd, Grass, and Yager. One having ordinary skill in the art would have found it motivated to use multicriteria decisionmaking into the system of ADMET in silico modeling prediction for the advantageous purpose of “aggregating criteria functions [taught by Waterbeemd] to form overall decision functions.” See Yager page 183 left column first sentence.
Waterbeemd page 192 last paragraph to page 193 first paragraph teaches:
Lipinski’s ‘rule-of-five’—identifies several critical properties that should be considered for compounds with oral delivery in mind. These properties, which are usually viewed more as guidelines rather than absolute cutoffs, are molecular mass <500 daltons (Da), calculated octanol/water partition coefficient (CLOGP) <5, number of hydrogen-bond donors <5 and number of hydrogen-bond acceptors <10.
Each of these guideline cutoffs are respective comparison threshold values for comparison. Using these properties and ‘guideline’ cutoff values informs the respective characteristic numbers of the OWA taught by Yager discussed immediately above. Thus, the combination of OWA and Waterbeemd discussed above teaches using a weighted average value for comparison with respective threshold(s) to determine suitability.
Claim 34 further recites “34. A computer-readable medium comprising: instructions that, when carried out by a computer, implement the method according to claim 29.” Waterbeemd title discloses “ADMET in silico Modelling.” In silico means with a computer. Waterbeemd page 196 left column third paragraph lines 5-6 disclose “computer simulation models developed and validated to predict ADME outcomes.”
Examiner Comment
In the parent application 15/118757 Applicant had previously remarked about the Waterbeemd reference failing to be specific towards transdermal or transmucosal applications. Examiner continues to respectfully disagree on how a person of ordinary skill in the art would understand the Waterbeemd reference. However, with Chandrashekar cited herein it is clear this is a moot point. Chandrashekar is specific towards “drug selection based on pharmacokinetic parameters and physicochemical properties of the drug are the important factors to be considered for deciding its suitability of drug for delivery by transdermal route.” See Chandrashekar abstract. Chandrashekar also lists many of the same factors discussed in Waterbeemd. See Chandrashekar page 95 tables 1 and 2. Examiner suggests consideration of this prior art disclosure in considering how a person of ordinary skill in the art might understand the Waterbeemd reference.
Chandrashekar is only cited for teaching a melting point herein, but Chandrashekar may be relevant to considering potential amendments to the claims.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090105260 A1 Mitragotri; Samir et al.
teaches
Molecules to Enhance Percutaneous Delivery and Methods for Discovery Therefor
US 20040265909 A1 Blaney, Jeff  et al.

Compound libraries and methods for drug discovery
US 9665694 B2 Cope; Gregory Allan

Identifying bio-molecules with interacting components
US 5047158 A Brois; Stanley J.

Olefinic hydrocarbon modification with sulfur imides
Nangia, A., et al. “High dissociation constants (pKa) of basic permeants are associated with in vivo skin irritation in man” Contact Dermatitis, vol. 34, pp. 237-242 (1996)

Clinical study.
Skin irritation related to pKa (acid strength) of organic permeant compounds; use of spectroscopy.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        10 December 2022